 FARMERS INSURANCE GROUPFarmers Insurance Group and William ThomasLawson. Case 31-CA-10069August 3, 1981DECISION AND ORDEROn March 30, 1981, Administrative Law JudgeJay R. Pollack issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed a brief in opposition to Respondent's ex-ceptions.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Farmers Insur-ance Group, Oxnard and Woodland Hills, Califor-nia, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order.' Respondent contends that it is deprived of due process by the find-ings that it violated Sec. (a)(l) by discriminatorily restricting an employ-ee's conversations about the Union and by threatening an employee withloss of his job if he continued his union activities. We find no merit inthis contention. Par. 6(b) of the complaint alleged that on or about April7, 1980, at the Oxnard branch office, Respondent directed an employeenot to discuss the Union with other employees, and par. 8(b) alleged thaton or about April 14, 1980, at the Woodland Hills branch office, Re-spondent threatened to discharge an employee because of that employee'sunion activities and sympathies. Accordingly, we find that Respondentwas given adequate notice of the allegations against it, which were fullyproved at the hearing.DECISIONSTATEMENT OF THE CASEJAY R. POLLACK, Administrative Law Judge: Thismatter was heard before me in Los Angeles, California,on January 22, 1981. Pursuant to a charge filed againstFarmers Insurance Group (herein called Respondent), byWilliam Thomas Lawson, an individual on May 29,1980,' the Regional Director for Region 31 of the Na-tional Labor Relations Board (herein called the Board),issued a complaint against Respondent on July 6, allegingthat Respondent committed certain violations of Section8(a)(1) and (3) of the National Labor Relations Act, asamended, 29 U.S.C. §151, et. seq. (herein called the Act).The IssuesThe principal questions presented for decision are:l Unless otherwise stated, all dates refer to the year 1980.257 NLRB No. 84(1) Whether Respondent violated Section 8(a)(1) and(3) of the Act by discharging Lawson on May 14 be-cause of his union sympathies and activities.(2) Whether Respondent violated Section 8(a)(1) bycreating the impression that Lawson's union activitieswere under surveillance by Respondent; by directingLawson not to discuss the Union with other employees;and by threatening to discharge Lawson because of hisunion activities.The parties have been afforded full opportunity toappear, to introduce evidence, to examine and cross-ex-amine witnesses, and to file briefs. Upon the entirerecord, from my observation of the demeanor of the wit-nesses, and having considered the post-hearing briefs ofthe General Counsel and Respondent, I make the follow-ing:FINDINGS OF FACT AND CONCLUSIONSI. URISDICTIONAt all times material herein, Respondent has been aNevada corporation, with an office and principal placeof business located in Los Angeles, California, where it isengaged in the business of selling insurance. In thecourse and conduct of its business operations, Respond-ent annually derives gross revenues in excess of $500,000and annually sells and ships goods or services valued inexcess of $50,000 directly to customers located outsidethe State of Nevada. Accordingly, Respondent admitsand I find that it is an employer engaged in commerceand in a business affecting commerce within the meaningof Section 2(2), (6), and (7) of the Act.11. THE I.ABOR ORGANIZATION INVOLVEDThe parties stipulated and I find that at all times mate-rial herein Office and Professional Employees Union,Local 30 (herein called the Union), has been a labor or-ganization within the meaning of Section 2(5) of the Act.III. THE AI.LEGED UNFAIR LABOR PRACTICESA. BackgroundAs discussed above, Respondent is engaged in the in-surance business. It is the third largest casualty insurancecompany in the United States and operates in 26 States.William Lawson, the Charging Party herein, was firsthired by Respondent in May 1974, as a liability claimsrepresentative or adjuster. At the times material herein,Lawson was working as a senior property claims repre-sentative under the supervision of the branch manager ofRespondent's Woodland Hills, California, branch claimsoffice.2As he lived in Oxnard, California, and was as-signed a geographic territory in Ventura County, Cali-fornia, Lawson was provided with office space in Re-spondent's Oxnard branch office. However, Lawson wassupervised by the managers of the Woodland Hills officeand not by the managers of the Oxnard office.I From the fall of 1978 until May 1, 1980, Lawson's immediate supervi-sor was Edward Petersen, and his branch manager was Dennis Schliep.On May I. 1980. Schliep was transferred to another location and Peter-sen became acting branch manager.541 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the period from November 1979 until May1980, Respondent experienced an unusual rise in thenumber of property claims filed with its Woodland Hillsoffice. The increased number of claims was due to sever-al large storms in Los Angeles and Ventura Counties.The increase in property claims resulted in an increase inthe case assignments to Lawson and the other claimsrepresentatives.Due to the sharp increase in case assignments, Re-spondent's employees began discussing their perceivedproblems with working conditions. Lawson was thefocal point for these discussions, and in February 1980,he contacted the Union on behalf of the claims repre-sentatives and secretaries of Respondent's WoodlandHills and Oxnard offices. Lawson arranged for a meetingfor employees with the Union to be held in April. How-ever, that meeting was canceled by a union representa-tive and never rescheduled.B. The Alleged 8(a)(1) ViolationsAs discussed above, Lawson maintained a desk at Re-spondent's Oxnard office. Lawson testified that duringthe first week of April, he first mentioned the Union toHarold Tollefson, supervisor at the Oxnard branchclaims office.3According to Lawson, Tollefson was dis-cussing pay raises with employees Debbie Graves andKelly Steiger when Lawson "half jokingly" said that ifthe employees were represented by a union, they wouldbe able to file a grievance and receive a pay raise. Tollef-son walked over to Lawson and told him to quit talkingabout union organization or he would "find his ass rightout on the street." Lawson further testified that duringthis conversation, Tollefson said he was aware of Law-son's union activities.Tollefson testified that he, and Graves, and a tele-phone receptionist4were discussing a newspaper articleregarding the Company when Lawson interrupted andsaid "when the union comes in, things are going to be alot better." According to Tollefson, he told Lawson hewas not talking about the Union and told him to "buttout." Lawson said that "management thinks they cantalk about the union whenever they want to, but employ-ees can't do that." Tollefson repeated that he was nottalking about the Union, and Lawson walked away. Tol-lefson denied making the statements attributed to him byLawson. Tollefson reported this incident to his supervi-sor, Albert Sutcliffe, branch claims manager of theOxnard office.The following day, Sutcliffe called Lawson into hisoffice to talk about the incident of the prior day. Ac-cording to Lawson, Sutcliffe pointed his finger at theemployee and said, "I don't want any damn talk aboutunion activities to any of my employees." Lawson an-swered, "I'll stop talking about the union if you stoptalking against the union." Sutcliffe became angry andtold Lawson that he was the manager of the office andthat Lawson could not talk to him in that manner. Sut-rTollefson, an admitted statutory supervisor, had no supervisory au-thority over Lawson. As discussed above, Lawson worked under the su-pervision of the Woodland Hills office.'Graves. no longer employed by Respondent. was not called t testifyat the hearing. Steiger, also, was not called to testify.cliffe then told Lawson that Respondent would do ev-erything in its power to stop any type of union activity.He said that Respondent knew of Lawson's organizingactivities and that if Lawson continued his activities, hewould be fired. Lawson said that he could not be firedfor union activities because "that's the law." Sutcliffe an-swered that he did not want Lawson talking to any ofhis employees about the Union during duty hours be-cause "that's the law." Lawson responded that he wouldtalk to employees on his own time and ended the conver-sation.Sutcliffe testified that Tollefson had told him thatLawson had interrupted one of his (Tollefson's) conver-sations and said that things would improve when theUnion came in. Sutcliffe called Lawson into his officeand told Lawson not to discuss union activities on thefloor of the office during working hours. Sutcliffe saidthat if he found Lawson doing so, he would ask him tostop. Lawson answered that if he heard Sutcliffe wastalking against the Union, he would ask Sutcliffe to stop.Sutcliffe denied making the statements attributed to himby Lawson.Sutcliffe further testified that he had had a prior con-versation with Lawson about union organizing. Duringgeneral conversation, Lawson told Sutcliffe that therewas a new attempt at union organizing.5Lawson ex-plained why he thought the Union would be successfulin attracting employees. Sutcliffe said he thought that itwas a poor time economically to organize a union. Sut-cliffe reported his conversation to his supervisor, JamesHeady, regional claims manager.Lawson testified that later during the same week as hisconversation with Sutcliffe, he had a telephone conversa-tion with Dennis Schliep, then branch claims manager atthe Woodland Hills office, in which Schliep brought upthe subject of the Union. According to Lawson, he askedSchliep whether he had been able to hire another claimsadjuster and Schliep answered yes. Schliep then said hehad many qualified people applying for the job. Schliepsaid that he had applicants with law degrees and master'sdegrees and added, "this is really a rotten time for youto be organizing a union, especially with the times ashard as they are and these really good people applyingfor the job." According to Lawson, Schliep said that Re-spondent was aware of his union activities and if Lawsondid not cut out his union activities, he would be fired.Lawson said that Schliep could not fire him for organiz-ing a union and Schliep said, "Jim Heady still rememberswhen you were trying to organize for the TeamstersUnion."6Schliep, presently a senior liability claims representa-tive, testified that he had one conversation with Lawsonconcerning the Union. According to Schliep, his conver-sation took place while Lawson was in Schliep's office.Schliep told Lawson that he had heard that there was' There had been a prior organizational campaign concerning Respond-ent's I.os Angeles offices ill 1976-77. That campaign resulted in a repre-sentatioil petition being filed swith the Board by a Ic:al of the TeamstersUnioll. lowever, that petition wsas v.oluntarily ithdrawn, prior to anelection.' he 1t976-77 organizing campaign.542 FARMERS INSURANCE GROUPsome sort of union activity and commented that it was avery poor time for such activity. Schliep said that highlyqualified people including attorneys were looking forjobs as claims representatives. ' Schliep denied saying thatRespondent was aware of Lawson's union activities orthat Lawson would be fired if he continued his union ac-tivities.Lawson testified that he also had a conversation withEdward "Ted" Petersen, the supervisor at the WoodlandHills property office, concerning the Union. Accordingto Lawson, Petersen was asking for Lawson's help indealing with the work problems of employee John Dunn.Petersen said that if Dunn did not straighten out, he wasgoing to fire Dunn. Lawson indignantly asked if Petersenwas going to fire a claims representative that had 22years seniority just because Dunn "did things his way."Lawson then said, "[T]hat's one of the reasons that we'retrying to organize a union." Lawson said if there were aunion, it would be able to defend Dunn. Petersen saidRespondent was aware of Lawson's union activities andthat it was very easy to fire somebody before they hadunion representation. Lawson told Petersen that unionswere good things, and that the employees needed aunion.Petersen, branch claims manager at the WoodlandHills office, testified that he overheard a conversation inwhich Lawson was telling other employees about thebenefits Lawson's wife received through her union. Afterthat conversation, Petersen walked over to Lawson'sdesk to discuss unions. Petersen said he did not believethat the employees would gain anything by having aunion. Petersen said that presently, an adjuster couldwork on his own time schedule and did not have to ac-count for each and every hour of the day. Petersendenied having any conversation with Lawson aboutDunn. Petersen further denied saying anything aboutLawson's union activities or threatening to fire Lawsonbecause of his union activities.C. The DischargeAs discussed above, on May 14 Lawson was dis-charged. Lawson testified that between 6 and 6:30 p.m.,Petersen called him into Petersen's office and asked himto bring along his case files. After Petersen and Lawsonwere alone in the office, Petersen closed the door andtold Lawson that he had to let him go. Lawson laughedand said, "You've got to be kidding." Lawson said thatPetersen had to have a reason for firing him, and Peter-sen said that he did not have a reason. Petersen said hedid not have to give Lawson a reason but did say thatthe discharge was "coming from above." Lawson askedif Heady was firing him and Petersen said he was not atliberty to give out such information. Lawson said thateven Respondent's personnel manual required a reasonfor firing him, and Petersen answered that Lawson'scaseload was high and that he "was not working [his]files down fast enough." Lawson then sought to defendhis high caseload. Petersen said that he did not want todiscuss the matter any further. Petersen said he was7Schliep testified that he did not intend to suggest that these applicantswould replace cmplosees inv(olved ssith the Union.going to pay Lawson 2 weeks' wages and asked the em-ployee to turn in his files, keys to his company car,camera, and recorder. Lawson answered that if he wasgoing to be paid for 2 weeks he would keep the compa-ny equipment and continue to work on the files. Peterseninsisted that Lawson return the company's equipmentand repeated that Lawson was terminated. At that point,Lawson accused Petersen of terminating him because ofhis union activities. Petersen denied that Respondentwould fire anybody for that reason. Lawson insisted thathe was being fired for his union activities and repeatedthat he was going to keep his files and continue to workon them. Petersen then left the room.According to Lawson, Petersen left the building andproceeded to disable Lawson's company car by lettingthe air out of its tires. Lawson, upon learning of Peter-sen's actions from John Dunn, went to the parking lot.Lawson asked Petersen "very nicely" to get away fromthe car, whereupon Petersen got to his feet and ranaway. Lawson retreived his files and equipment from thecar and was driven home by Dunn. Lawson deniedthreatening Petersen or chasing him across the parkinglot.Petersen's account of his May 14 conversation withLawson is markedly different from that of Lawson. Ac-cording to Petersen, Lawson brought his files into Peter-sen's office and placed them on a coffee table. Lawsonsaid, "Here are my files." Petersen said, "We have a casereview that we're going to handle tomorrow" andLawson answered that he was not going to work thenext day.' The two men argued over the need for a casereview the next day. Petersen then took out a list of caseassignments which disproved an earlier claim of Law-son's, that Schliep had assigned him 40 percent morecases than the other claims representatives.9Petersenthen said that his analysis of Lawson's casehandling wasthat Lawson had engaged in a slowdown. Lawson saidthat these were just lies made up by Schliep. Petersentold Lawson to check the assignment records and leftthe room in order to find Dunn. Petersen told Dunn thathe was going to fire Lawson and asked Dunn to wait sothat he could drive Lawson home.Petersen returned to his office and told Lawson thatsince Lawson had not responded to the extra supervisionthat he was receiving, he was terminated. Lawson toldPetersen that Petersen could not fire him, and Petersenanswered that he was acting branch claims manager andhad been told that he could terminate Lawson. Petersenthen asked for Lawson's car keys and other companyproperty. Lawson said that Petersen could not fire himbecause he had not been placed on probation. Petersenanswered that he understood that Lawson had alreadybeen on probation and that there was no need to put himLassson testified that he had not intended to he absent from w.ork theremainder of that , 'eek. owex\ er. Lawson's expense account report. ap-parenitls filled out on Ma\ 14. indicated that he \would be ahsent for "per-sonal hbisiness" on May 15 and sould co mene his acat in oni May 16"According to 'tterell hlie had spent the prior sucekend checking Re-spollldclt's records to lccrtlain uhether Lason's allegations concerning,m1se asigrnmients srere rue The facts leading up 1i this etIent will be dis-cussed more filly ii the ectlionl of this decision entitled "Respondent',I)efesll,543 DECISIONS OF NATIONAL LABOR RELATIONS BOARDon probation again. Petersen insisted that Lawson returnthe car keys and other equipment, and Lawson refused.While Lawson was emptying his desk, Petersen went tothe parking lot to immobilize Lawson's company car.Petersen was in the act of letting the air out of thetires of Lawson's car when Lawson approached. Lawsondropped his files and proceeded to chase Petersen whoran around the car and through the parking lot to safety.Petersen later walked back to a safe vantage point andsaw Lawson hiding behind a platform near the officebuilding. Lawson saw Petersen and went back to theparking lot. Petersen went into the building and calledthe police. Thereafter, a police car came to the premisesbut Lawson had already left with Dunn. The parties stip-ulated that the Los Angeles Police Department log forMay 14 discloses that between 5:10 and 5:35 p.m., Peter-sen called for police assistance and that two police offi-cers were dispatched to Respondent's Woodland Hillsoffice pursuant to that call.John Dunn, service claims representative, testified thathe was at Respondent's Woodland Hills office on May14, the evening of Lawson's discharge. Dunn did nothear the conversation between Lawson and Petersen inPetersen's office. Dunn saw Lawson and Petersen leavethe office together. Petersen asked for Lawson's files andcar keys, and Lawson refused. Dunn heard Petersentwice ask for the keys and files before Dunn left the areafor a few minutes. When Dunn returned he saw Lawsonputting his files into a box.'0Dunn walked towards therestroom and from there saw Petersen letting the air outof the tires of Lawson's car. Shortly thereafter, Lawsonwalked out of the office. When Dunn left the office hefound Lawson in the parking lot next to his immobilizedcar. Lawson loaded his belongings into Dunn's car andDunn drove Lawson home.During the drive home, Lawson questioned Petersen'sauthority to fire him. Lawson told Dunn that Petersenhad not given him any particular reason for the firingother than Lawson's high caseload.Douglas Gilman, senior property claims representative,was also working during the evening when Lawson wasdischarged. Gilman testified that he did not hear any ofthe conversation which occurred in Petersen's office.Gilman heard an argument between Lawson and Peter-sen about the discharge. According to Gilman, Lawsonwas upset over his discharge and was calling Petersennames." Petersen asked for Lawson's files and car keysand Lawson refused. 12 Petersen and Lawson then left thebuilding. Approximately 5 minutes later, Gilman saw Pe-tersen in the parking lot. Petersen told Gilman that hewas waiting for the police to arrive. Gilman saw a policecar drive into the parking lot as he was leaving to gohome.D. Respondent's DefenseAs discussed above, Respondent experienced a largevolume of claims in Los Angeles and Ventura Countiesduring the period from November 1979 through May'o Dunn heard no discussion of the Union." Gilman heard no discussion of the Union.12 According to Gilman. Lawson was very agitated but Petersen ap-peared calm.1980. Petersen was called to a meeting on April 7, 1980,with James Heady and Leonard Gelfand, regional man-agers of the western claims division and eastern claimsdivision, respectively, of Respondent's Los Angeles re-gional operations. The discussion centered around prob-lems in the Woodland Hills office and the possibility ofPetersen succeeding to the position of manager of thatoffice.'3During this meeting, Petersen discussed the in-adequate work performance of three claims adjusters:Lawson, Mary Ann Van de Car, and John Dunn. Peter-sen reported that these three employees were the weak-est adjusters in his office and that he had received themost complaints about their work. Each of the three ad-justers had too many pending cases. At the time of themeeting, Lawson had 243 cases, which had not yetclosed, Van de Car had 65, and Dunn had 105. The aver-age number of open cases for a claims adjuster was 40. '4Petersen promised to work with these three employeesto improve their performance. At this meeting, Respond-ent's management decided to conduct an audit of theWoodland Hills office while Schliep was still present inorder to determine the problems with the operation, andthen to suggest appropriate action. It was further decid-ed that Schliep would be transferred on May I and thatPetersen would become acting manager on that date.As discussed above, Petersen told Respondent's man-agement that he would work with Lawson and the othertwo adjusters to improve their performance. On May 1,concurrent with becoming acting office manager, Peter-sen placed Lawson on a program of closer supervision:(1) Lawson was required to review his cases everyThursday with Petersen; (2) Lawson was to report to theWoodland Hills office every day (requiring a drive ofapproximately an hour each way); and (3) Lawsonwould not be assigned additional cases. '5 Pursuant to thisprogram, Petersen met with Lawson on the first twoThursdays of May, May I and 8. On each occasion, Pe-tersen spent a full day going through files with Lawsonand instructing him as to what was required to close aspecific case. At times during the day, while Lawsonwas making a phone call or filling out a form, Petersenwould leave to perform some of his other duties. Peter-sen would then return and work with Lawson. Duringthese meetings, Petersen determined that in many of thecases, Lawson had not yet made initial contact with theclaimant. Also, in regard to many of the cases, Lawsonhad to review the file in order to familiarize himself withthe case before he was able to answer routine questionsfrom Petersen. Petersen testified that Lawson shouldhave been familiar enough with the files to answer suchquestions. During a Thursday review with Petersen,Lawson was able to close 20 to 25 case files. However,"3 Manager Dennis Schliep was scheduled for reassignment to anotherlocation." Petersen testified that prior to that time the highest number of opencases he had ever observed was 110.'5 Petersen testified that taking Lawson off assignment was unfair tothe other claims adjusters, who would thereby receive a heavier case-load, but it was something he had to do. Petersen further testified that tohis knowledge such a drastic action had not previously been taken inregard to a claims adjuster.544 FARMERS INSURANCE GROUPwhile unsupervised on the other 4 workdays, he closedonly a total of about 20 cases.During conversations with Petersen concerning hishigh caseload, Lawson accused Schliep of assigning him40 percent more cases than any other claims adjuster. Pe-tersen then inspected Respondent's assignment log,which showed that Lawson received no more assign-ments than any other agent. In fact, Lawson receivedslightly less than the average number of assignments.When Petersen confronted Lawson with the facts asshown by the assignment log, Lawson accused Schliepof lying and falsifying the assignment log. Petersen, upsetby these allegations, took Respondent's master logbookhome with him and, with help from his wife, made acomparison between the master log and the assignmentlog during the weekend of May 10 and 11.'6 Petersen'sreview showed that there was a slight discrepancy in theassignment log, but it was in Lawson's favor. This inves-tigation of the records showed that there was clearly nomerit to Lawson's accusations against Schliep. 7The next weekday following his investigation of therecords, May 12, Petersen called Heady and advised himthat there was no merit to Lawson's accusations againstSchliep. Petersen told Heady that his close supervision ofLawson had not improved the employee's techniques orproduction. Therefore, Petersen recommended thatLawson be terminated. Heady granted approval for thisaction.According to Petersen, he decided that he would dis-charge Lawson after their case review on Thursday,May 15. There were two reasons for this choice of date:(1) Dunn would be in the office on that date and coulddrive Lawson home to Oxnard; and (2) Petersen couldhave a case review with Lawson and learn the status ofmore of the employee's cases. However, at the end ofthe workday on May 14, Lawson brought his files intoPetersen's office, indicating that he would not be comingin the next day for his case review. 18 As discussed above,Petersen noticed that Dunn had come into the office andtold Lawson to check the records showing that the accu-sations against Schliep were without merit. Petersen leftLawson and made arrangements for Dunn to driveLawson home. On his return to the office, Petersen ter-minated Lawson as set forth in detail above.The General Counsel attempted to present evidencethat prior to the union activities of early 1980, Lawsonhad a "good" work record with Respondent. The Gener-al Counsel's evidence is, at best, misleading.Lawson received annual appraisals in April of eachyear. His most recent appraisals were issued in April1978 by then supervisor Schliep and in April 1979 bythen supervisor Petersen. On both occasions, Lawson'sperformance rating was "good." However, under Re-spondent's appraisal system any employee receiving a' Petersen received permission from Heady to conduct this investiga-tion.17 During the hearing, Lawson testified that he received between 15and 20 case assignments a day. The records indicated that the largestnumber of assignments Lawson received in a day was eight.'" Lawson denied that he intended to be absent the remainder of thatweek. As discussed above, Lawson filled out an expense account reporton May 14 indicating that he would take May 15 off for "personal busi-ness" and start his vacation on May 16.rating less than "good," i.e., fair or poor, is automaticallyplaced on probation. Both Petersen and Schliep testifiedthat Lawson received the least favorable rating of anyclaims adjuster. While Lawson received a wage increasein September 1979 and January 1980, those increaseswere virtually automatic for any employee not on proba-tion. An employee on probation is not eligible for a raise.It is further noted that Lawson was placed on probationduring March 1978, and was removed from probation 2weeks later after his case backlog had decreased substan-tially. The record reveals other evidence of attempts byRespondent to take corrective measures in regard toLawson's performance. However, further detail is notnecessary for purposes of this decision.E. Credibility ResolutionsThe testimony of Lawson is critical to the establish-ment of the General Counsel's prima facie case. Howev-er, no corraboration of Lawson's testimony was offered.Where documentary evidence was produced, it contra-dicted Lawson's testimony. The testimony of employeesDouglas Gilman and John Dunn was more consistentwith the testimony of Petersen than that of Lawson.Lawson's perceptions of certain events were shown to bebiased or inaccurate. The most graphic example of thiswas Lawson's testimony that a letter written by his su-pervisor and placed in his personnel file was a letter ofapology. The letter at issue stated in pertinent part:I in no way apologize or regret having to write toyou ...setting forth the facts as I saw them.Therefore, copies of my memo placing you on pro-bation along with your rebuttal along with thismemo have been placed in the Master Personnel fileof yours.With regard to the close supervision given him by Peter-sen, beginning in May, Lawson testified that he did notconsider that a reflection on his work but rather as evi-dence of how well he and Petersen were getting along.Further, Lawson testified that such extra supervision wasa favor so that he could go on his vacation without wor-rying about his workload. Clearly requiring Lawson, afield employee, to drive an extra 2 hours a day for suchclose supervision indicated problems with his work. Fur-ther, it must have been evident to Lawson that Peter-sen's attention to his other duties suffered while he spenta whole day reviewing Lawson's files with the employ-ee.Based on Lawson's demeanor, his biased and inaccu-rate perceptions and the lack of corroboration for his tes-timony, I do not credit Lawson's testimony except to theextent that it may be consistent with the credited evi-dence.F. Conclusions Regarding 8(a)(1) IssuesI. The complaint alleges that on or about April 7, Tol-lefson created the impression among employees that theirunion activities were under surveillance by Respondentand threatened to discharge Lawson because of his unionactivities and sympathies. The credible evidence shows545 DECISIONS OF NATIONAL LABOR RELATIONS BO()ARDthat Lawson interrogated Tollefson while the supervisorwas having a conversation with a telephone receptionist.Lawson said, "when the union comes in, things are goingto be a lot better." Tollefson told Lawson that he wasnot talking about the union and told Lawson to "buttout." Lawson answered that management talks about theUnion whenever it wants to, but denies that right to em-ployees. Tollefson repeated that he was not talking aboutthe Union, and Lawson walked away. Based on thecredible evidence above, I find that the General Counselhas failed to sustain his burden of proof on these allega-tions. I, therefore, recommend that these allegations ofthe complaint be dismissed.2. The complaint alleges that on or about April 7,19Sutcliffe created an impression that Lawson's union ac-tivities were under surveillance by Respondent and di-rected Lawson not to discuss the Union with other em-ployees. The credible evidence establishes that Sutcliffe,after learning that Lawson had interrupted Tollefson'sconversation and said, "things would improve when theunion came in," called Lawson into his office. Tollefsontold Lawson not to discuss union activities on the floorof the office during working hours. Lawson answeredthat if he heard Sutcliffe talking against the Union, hewould ask Sutcliffe to stop.The record, herein, reveals no restriction on othertypes of employee conversations. Further, there is noevidence that conversations about the Union caused anyjob or business disruption requiring such a restriction. Inmy view, Respondent must show that the instant restric-tion on conversation was not discriminatorily applied tounion conversations. Cf. American Commercial Bank, 226NLRB 1130, 1131 (1976). Further, Respondent mustshow a disruption of production justifying such a restric-tion. Custom Recovery, Div. of Keystone Resources, Inc.,230 NLRB 247, 253 (1977). Having found that Respond-ent has not justified this restriction on conversations, Ifind that Sutcliffe's direction to Lawson, not to talkabout the Union, violated Section 8(a)(l) of the Act.3. The complaint alleges that on or about April 14,Schliep created the impression that Lawson's union ac-tivities were under surveillance by Respondent andthreatened to discharge Lawson because of his union ac-tivities and sympathies. The credited testimony ofSchliep establishes that Schliep told Lawson that he hadheard that there was some sort of union activity andcommented that it was a very poor time for such activi-ty. Schliep illustrated this by mentioning that he hadhighly qualified job applicants looking for jobs as claimsrepresentatives. Notwithstanding Schliep's testimony tothe contrary, his reference to the highly qualified job ap-plicants could only be calculated to imply that employ-ees could lose their jobs to such applicants if they contin-ued with their union activities. Accordingly, I find thatSchliep's statements violated Section 8(a)(1) of the Act.Cf. Grandee Beer Distributors, Inc., 247 NLRB 1279(1980).4. The complaint alleges that on or about April 21, Pe-tersen threatened to discharge Lawson because of hisunion activities and sympathies. No such threat was" I find that the correct date is April 8.proven. The credited testimony of Petersen establishesthat after he heard Lawson discussing unions, he struckup a conversation with Lawson on that subject. Petersentold Lawson that he did not think the employees wouldgain anything by having a union. He added that withouta union, claims adjusters had a flexible work schedule.Petersen's comments appear to be an expression of hisopinion, that employees did not need a union, and wereunaccompanied by any threat, express or implied, or anypromise of benefit. Accordingly, I find Petersen's re-marks to be permissible comment and not violative of theAct.G. The DischargeThe critical issue, herein, is Respondent's motive fordischarging Lawson. In such cases, the General Counselmust make a prima facie showing sufficient to supportthe inference that protected conduct was a "motivatingfactor" in the employer's decision. See Wright Line, a Di-vision of Wright Line, Inc., 251 NLRB 1083 (1980). Onsuch a showing, the burden shifts to the employer toprove that the same action would have taken place evenin the absence of the protected conduct.I find that the General Counsel has failed to establish aprima facie case that the discharge was for any reasonother than that given by Respondent, i.e., that Lawsonwas discharged for his failure to process his assignedcases in a timely manner. Lawson was discharged by Pe-tersen after he failed to respond to the extraordinarymeasures taken to improve the employee's handling ofhis case assignments. The credited evidence shows thatLawson had an extremely high backlog of cases. Threeemployees, Van de Car, Dunn, and Lawson were identi-fied as "problem" employees with whom Petersen was totake corrective measures. Lawson had by far the mostopen cases of the three employees. Petersen resorted tothe extraordinary measure of taking Lawson off new as-signments. However, Petersen was still not satisfied withLawson's work habits and results. When pressed by Pe-tersen about his high caseload, Lawson accused Schliepof assigning him an oppressive caseload and falsifying therecords to conceal such action. Petersen considered suchaccusations to be of grave importance and spent a week-end going over the records. After establishing that therewas no merit to Lawson's accusations, Petersen decidedto terminate the employee. As Lawson had previouslybeen placed on probation, Petersen decided to terminateLawson rather than place him on probation again.Against his business justification for the discharge, theGeneral Counsel has not established by credible evidencethat the discharge was motivated by antiunion consider-ations. The General Counsel has established that Re-spondent violated Section 8(a)(1) of the Act in two re-spects: by implying that union activities could result inthe replacement of employees; and by directing an em-ployee not to talk about unions in the office area duringworking hours. However, the nature of these unfair laborpractices is not so serious and substantial as to infer theirconnection with the discharge. The credible evidencedoes not support a finding that Respondent's oppositionto the Union was so strong as to impel it to violate the546 FARMERS INSURANCE GROUPlaw in order to keep the Union out. Moreover, even ifthe General Counsel were deemed to have established aprina facie case, the evidence overwhelmingly estab-lishes that Lawson would have been discharged even inthe absence of his union activities.CONCILUSIONS OF LAWI. Respondent Farmers Insurance Group is an employ-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2. Office and Professional Employees Union, Local 30,is a labor organization within the meaning of Section2(5) of the Act.3. By impliedly threatening employees Kwith replace-ment in order to discourage union activities, and by di-recting an employee not to talk about unions for the pur-pose of interfering with self-organizational activities, Re-spondent engaged in conduct in violation of Section8(a)( ) of the Act.4. Respondent did not engage in conduct in violationof Section 8(a)(3) of the Act.5. The unfair labor practices specifically found aboveare unfair labor practices affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.6. Respondent engaged in no other conduct violativeof the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, Ihereby issue the following recommended:ORDER20The Respondent, Farmers Insurance Group, Oxnardand Woodland Hills, California, its officers, agents, suc-cessors, and assigns, shall:I. Cease and desist from:(a) Threatening employees that they would be re-placed for the purpose of discouraging union activities.(b) Directing employees not to talk about unions forthe purpose of interfering with self-organizational activi-ties.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes of the Act:"' All outltanding motions inclnsistenll \ith this recommended Orderherebh are denied II the eent no xceptilons ire filed as protsided hSec 10246 of the Rules and Regulations of he National habor RelationsBoard. the findings. conclusions. and recommended Order hereill s.hall. aspro ided in Sec. 12.48 of the Rules and Regulations. be adopted h.b theBoard and become its findings. Coiclusiols. and Order. ind all o(hlecll ionthereto shall be deemed at aied for all purposes(a) Post at its Woodland Hills and Oxnard, California,facilities, copies of the attached notice marked "Appen-dix."21 Copies of said notice, on forms to be provided bythe Regional Director for Region 31. after being dulysigned by Respondent's authorized representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(b) Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.I'l I FUR IHER ORDERED that the complaint is dis-missed in all respects other than that specifically found.I the ce'cnl that this Order is enforced b a Judgment of a UnitedStates Court of Appeals. the ords in the notlce reading "Posted Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeal% Enforcing anOrder of the National Labor Relations BoardAPPENDIXNOTICF To EsMPI.ONYiFSPOSTED) BY ORDER OF IHtINATIONAl. LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportunityto present evidence, the National Labor Relations Boardhas found that we violated the National Labor RelationsAct, as amended, and we have been ordered to post thisnotice.The Act gives all employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for the pur-pose of collective bargaining or other mutual aidor protectionTo refrain from any or all such activities.Wl Wilt N threaten employees that they willbe replaced for the purpose of discouraging unionactivities.W' Wtll I NOI direct employees not to talk aboutunions for the purpose of interfering with self-orga-nizational activities.Wt: Wtl NO'r in any like or related manner in-terfere with, restrain. or coerce employees in theexercise of the rights guaranteed them by Section 7of the Act.F.ARNIIRS INSLRANC(I GRO P547